FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YERVAND MINASYAN,                                No. 07-73839

               Petitioner,                       Agency No. A077-837-124

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Yervand Minasyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence. Lim v. INS, 224 F.3d 929, 933 (9th Cir. 2000). We grant the

petition for review and remand.

      Minasyan credibly testified that he was arrested, beaten, and questioned

about his faith by police after showing a religious film to congregation members at

a movie theater. Minasyan also testified that he was detained, interrogated and

beaten by police and told to forget about his faith after gathering with other

congregation members in a friend’s home to sing hymns. As well, Minasyan was

arrested and beaten by police at his father’s house while they were praying, reading

the bible, and praising God.

      Substantial evidence does not support the BIA’s finding that Minasyan

failed to establish past persecution because his credible testimony, see Kataria v.

INS, 232 F.3d 1107, 1114 (9th Cir. 2000), established the police arrested and beat

him three times, at least in part, on account of his religion. See Ahmed v. Keisler,

504 F.3d 1183, 1194 (9th Cir. 2007); Mihalev v. Ashcroft, 388 F.3d 722, 727-30

(9th Cir. 2004).

      Minasyan is therefore entitled to a presumption that he holds a well-founded

fear of persecution. See Ladha v. INS, 215 F.3d 889, 897 (9th Cir. 2000).

Accordingly, we remand for further proceedings consistent with this disposition.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).


                                           2                                     07-73839
PETITION FOR REVIEW GRANTED; REMANDED.




                      3                  07-73839